GREGORY JAMES KLUMPP
v.
SUSAN BLAKE KLUMPP MONTGOMERY
No. 07 01548-CA.
Court of Appeal of Louisiana, Third Circuit.
February 13, 2008.
NOT DESIGNATED FOR PUBLICATION
KATHLEEN KAY, Counsel for the Appellee.
MICHAEL KEITH PRUDHOMME, Counsel for the Appellee.
PAUL HOLDEN SPAHT, Counsel for the Appellee.
HUNTER WILLIAM LUNDY, Counsel for the Appellee.
JOHN GREEN, Counsel for the Appellee.
Before Judges: OSWALD A. DECUIR, JIMMIE C. PETERS, BILLY HOWARD EZELL.
As counsel of record in the captioned case, you are hereby notified that the application for rehearing filed by Susan Blake Klumpp Montgomery has this day been
DENIED.